Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is made and entered into this day of September, 2009, by and among Cabaret North, Inc., a Texas corporation (the “Company”), David “Skeeter” Wells (“Wells”), Jerry Wayne Godsey (“Godsey”), Chris A. Hutchinson (“Hutchinson”), George Clifton Henthorn (“Henthorn”) (Wells, Godsey, Hutchinson and Henthorn are referred to collectively herein as the “Sellers”) and RCI Entertainment (North FW), Inc., a Texas corporation (the “Purchaser”). WHEREAS, the Sellers own the shares of common stock of the Company as reflected and listed on Exhibit “A”; and WHEREAS, the shares of common stock of the Company owned by Wells, Godsey, Hutchinson and Henthorn represent 100% of the shares of common stock of the Company and are hereinafter collectively referred to as the “Shares”; and WHEREAS, the Company owns and operates an adult entertainment cabaret known as Cabaret North (“Cabaret North”) located at 5316 Superior Parkway, Fort Worth, Texas 76106 (the “Premises”); and WHEREAS, the Sellers desire to sell the Shares of the Company on the terms and conditions set forth herein; and WHEREAS, the Purchaser desires to purchase the Shares of the Company on the terms and conditions set forth herein; and WHEREAS, the acquisition of 100% of the Shares of the Company by the Purchaser shall sometimes be referred to herein as the “Acquisition”. NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements and the respective representations and warranties herein contained, and on the terms and subject to the conditions herein set forth, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I PURCHASE AND SALE OF THE SHARES Section 1.1 Sale of the Shares.Subject to the terms and conditions set forth in this Agreement, at the Closing (as hereinafter defined) the Sellers hereby agree to sell, transfer, convey and deliver to Purchaser all of the Shares of common stock of the Company, free and clear of all encumbrances, which represents all of the outstanding capital stock of the Company, and shall deliver to Purchaser stock certificates representing the Shares, duly endorsed to Purchaser. Section 1.2 Purchase Price.As consideration for the purchase of the Shares,
